Citation Nr: 1620674	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia.

2.  Enticement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served in the army national guard from October 1972 to December 1972 and on active duty from October 1973 to December 1973.  

This matter comes before the board of Veterans' Appeals (Board) on appeal from July 2005 and April 2007 rating decisions of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1992 rating decision declined to reopen a claim of entitlement to service connection for a nervous condition to include schizoaffective disorder.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the last rating decision in July 1992 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia, and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The July 1992 rating decision that denied the claim for service connection for a nervous condition to include schizoaffective disorder is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

The Veteran contends that his claim for entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia should be reopened due to his submission of evidence that had not been previously considered.  For the reasons that follow the application to reopen is granted. 

In a July 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition to include schizoaffective disorder, because the Veteran's diagnosed schizoaffective disorder preexisted his active service and was not worsened by this active service.  

The Veteran was notified of the July 1992 rating decision and of his appellate rights.  He did not appeal this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the July 1992 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the July 1992 rating decision included the Veteran's active service service treatment records (STRs), his available national guard service STRs, and private treatment records.

In a July 2005 rating decision, the RO declined to reopen the claim.  The Veteran was provided notice of that decision the same month.  The Veteran submitted his current application to reopen his claim in February 2006.  In connection with that claim additional pertinent evidence was added to the record within one year of the July 2005 rating decision; thus, while the claim that was the basis of the July 2005 rating decision was still pending.  38 C.F.R. § 3.156(b).  

The Veteran submitted treatment records showing an ongoing diagnosis of, and treatment for, an acquired psychiatric disorder.  Additionally, the Veteran has been receiving social security administration (SSA) disability benefits as a result of his diagnosed schizophrenia.  Therefore, the Veteran's SSA records were obtained.  A December 1976 SSA cessation or continuance of disability form stated the Veteran's psychiatric disability began in November 1973, indicating that his disability began while he was in active service.  An additional cessation or continuance of disability SSA form with the same date indicated that the Veteran's disability began in May 1975, indicating the disability began less than two years after the Veteran's separation from active service.  No explanation is provided for the conflicting onset dates.  The provided SSA documents demonstrate that the Veteran's acquired psychiatric disorder may not have preexisted his active service.  

The Board finds that the evidence received since the July 1992 rating decision is new and material evidence.  The SSA records are new in they have not previously been considered.  The evidence is material in that it relates to an unestablished fact, whether the Veteran's acquired psychiatric disorder preexisted his active service, and raises a reasonable possibility of substantiating the claim, because it shows the Veteran's acquired psychiatric disability may have had its onset during the Veteran's active service.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen his claim for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia.  


REMAND

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, paranoid schizophrenia is reopened however; the Board cannot procced to consider the claim on the merits before additional development is completed. 

In a July 1992 rating decision, the RO considered only the period of service from October to December 1973.  The record includes a DD 214 detailing service in the Louisiana National Guard from October to December 1972.  The Veteran has argued that he also had service in 1969.  Subsequent to the last remand, the RO was unable to verify the Veteran's entire period of service.  In December 2015, the Veteran was notified of that fact, and the efforts the RO made to attempt to verify his service.  

The Veteran has not previously been provided with a VA examination.  The Veteran continues to carry a diagnosis of schizoaffective disorder.  The Veteran's claim was originally denied because his schizoaffective disorder was believed to preexist his active service, however, a December 1976 cessation or continuance of disability SSA form indicated that the Veteran's acquired psychiatric disability began in both November 1973 and May 1975, neither of which indicate an onset date prior to the Veteran's entry into active service.  Additionally, the November 1973 onset date provides evidence that the Veteran's disability could have originally manifested during his active service.  Thus, a VA examination is required to determine whether the Veteran's acquired psychiatric disorder preexisted service and if so, whether it was aggravated by active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and address of all medical care providers who treated the Veteran for an acquired psychiatric disability.  After securing the necessary release, take all appropriate action to obtain these records.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of the above schedule the Veteran for a VA examination.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner must address the following:

(a)  Diagnose any acquired psychiatric disability, to include schizoaffective disorder and paranoid schizophrenia.  

(b)  As to any psychiatric disability diagnosed opine as to whether the evidence of record clearly and unmistakably shows that the Veteran had a psychiatric disability that existed prior to his entry onto active duty in October 1973.  

(c)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation.

Please identify any such evidence with specificity.  

(d)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed psychiatric disability is etiologically related to the Veteran's active service? 

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


